6

“Y¥ ‘CGZ=4FA98>1 P Yhns OYD-b+%m-—7%>% +° «tm « ° *m¥«-% qu . b D+

FILE
UNITED STATES DISTRICT COURT IN CHES OCFICE
EASTERN DISTRICT OF NEW YORK US. DISTRICT COURT E.D.NY

| “oy, * 0 o*k
Kasha Suu SEP 30 2020

LONG ISLAND OFFICE

 

CIVIL RIGHTS COMPLAINT
Plaintiff, 42 U.S.C. § 1983

{insert full name of plaintiff/prisoner] C V = 2 QO 4 6 5 9

JURY DEMAND

 

 

 

 

 

 

 

 

SEYBERT, J.
YES NO
-against-
a SIP if
wy ae / k Cubs f Ve TISCIONE, M.J.
L Meld hope.
a f t / ‘¢ 5
Shagvarss ic SL Ceo KS
/ 5 - Drése plf-
f; a,
£74 preset
. e
CLA Erica Dalley ,
/ Defendant(s). / REC
[insert full name(s) of defendant(s). If you need additional EIVED
space, please write “see attached” and insert a separate A,
page with the full names of the additional defendants. The SEP 3 0} 20129
names listed above must be identical to those listed in Part |] BONY PR
0 SE OFFICE

L. Parties: (In item A below, place your name in the first blank and provide your present
address and telephone number. Do the same for additional plaintiffs. if any.)

 

A. Name of plaintiff

if you are incarcerated, provide the name of the facility and address:

//0 C. C al / Co CAL IVE. Ri Ve LA cal A/y

 

 

Prisoner ID Number: £ 4 Ob x %

 

 
if you are not incarcerated, provide your current address:

 

 

 

Telephone Number.

 

B, List all defendants. You must provide the full names of each defendant and the
addresses at which each defendant may be served. The defendants listed here must match the
defendants named in the caption on page 1.

Defendant No. 4

 

Full Name

 

Job Title

eh

 

 

Address

Defendant No. 2

 

Full Name

 

Job Title

 

 

Address

Defendant No. 3

 

Full Name

 

Job Title

 
z|~r_G@Aa x A ¢a@a@a IT "064240 66£°my” ~8 <\dime'kmg \FN_gE>BMY

 

Address

Defendant No. 4

 

Full Name

 

Job Title

 

 

Address

Defendant No. 5

 

Full Name

 

Job Title

 

 

Address
IL. Statement of Claim:

(State briefly and concisely, the facts of your case. Include the date(s) of the event(s) alleged as
well as the location where the events occurred. Include the names of each defendant and state
how each person named was involved in the event you are claiming violated your rights. You
need not give any legal arguments or cite to cases or statutes. If you intend to allege a number
of related claims, number and set forth each claim in a separate paragraph. You may use
additional 8 % by 11 sheets of paper as necessary )

Where did the events giving rise to your claim(s) occur?

 

 

 

When did the events happen? (include approximate time and date)

 

 

 
Facts: (what happened?) va L/ AS Swe Af Cove Loe if
2 £ My As F2r pont Ale. anwsh lo AS a af aS
DT Che — back fs Wy wht) Ly
XE of ne, ack ites hve ie a CL
Veruley She | dev iA Z, dh LID A L ¥
ay. oA 4 f\ oy i SELF. Shad Vinsul COO Ss
Wich spit fds Mele” whe Jaw
A_™~ pfeaT ’ Aws A G eked feo a ae 4
OU + tr £h M2. Cis. A Ty Sa LA Ves
ble Where at Qi She lhe Foserh ee
Gnd a daddy Named  Jwie Ape
A aad S fo rfl a =f 2 [. 4 ts t h CAS
add Lf. al aS ek < AL Lp fue Ae. 7 he
ZL. (a8 Vy pon Qual f f Phe a/,
/ | Vel able ooo
Boeck do hie. Shelter fhe jw 2:
ls et es j : mn J OS E4Or Jo, DIU, Bosic fy i A iy “L Ls 6 OE.
Kil lepeol. AS wei CE Was woud £7 Ad fhe Pvt |

i A. Injuries. if you are claiming injuries as a result of the events you are 5 complaining Of Refash f2
about, describe your injuries and state what medical treatment you required. Was medical
treatment received?

_ , : 2 he mo 4 : fo
J = fled ed Ue Ge 7, ge ii i] \ Peace
* +t A /

PNR
Se

a
Ms.
he

 

-o4 SJ
Cote

 

 

 

 

 

 

 
 

 

 

Hh. Relief: State what relief you are seeking if you prevail on your complaint.

 

 

Covstoel + Or iM V 4 : AS
ip OOD Se Cs et \ Wey

 

 

 

 

 

| declare under penalty of perjury that on _ | delivered this
(date)
complaint to prison authorities at to be mailed to the United
(name of prison)
States District Court for the Eastern District of New York,

| declare under penalty of perjury that the foregoing is true and correct,

Dated:

 

 

Name of Prison Facility or Address if not incarcerated

 

 

 

Address

 

Prisoner ID#

rev, 12/2078
 

 

¥

       

- 110 CENTER DRIVE .
RIVERHEAD, NY 11901 i

NAME: Ka Shoal 34 wile”

SUFFOLK COUNTY CORRECTIONAL FACILITY

Yoo C.aletow Avevwe

Suffolk County District Court
Attn: Criminal/Traffic Dept.
400 Carleton Avenue
P.O. Box 9073
_ Central Islip, New York 11722-9073

ceWrecs! Lshp y/
LIQaAA

  

  

Barn Swallow

 

Lob CP en ch ee ee PU bapaa dy tp] fdepedeg dada] yffecgpebece] fps ptasbagfofypey

he

 

 

 

 

  

U.S. POSTAGE > PITNEY BOWES
(C=

ae ey

 

creme, Z!P 11722 $ 000.65°
apeagne 0000354776 SEP 28 2020
Us REO
. ‘Da,
Sigs ME
e
Sép 2 “Uer Ge
ONG, ° Uy My
é Si
AN Or +
b
ey Ce

   

(oo Federal |

Maze Cot

ww) ,
oe | < Jy [
Chene Rare ' Fi Papen
